 
Exhibit 10.8


CONSUMERS BANCORP
2010 OMNIBUS INCENTIVE PLAN
 
Restricted Stock Award Agreement
 
THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), made effective as
of            _ __, 20____ (the “Grant Date”), between CONSUMERS BANCORP, INC.,
an Ohio corporation (“Bancorp”), and __________________________ (the
“Participant”).
 
RECITALS:
 
Bancorp desires to carry out the purposes of the Consumers Bancorp 2010 Omnibus
Incentive Plan, as it may be amended and/or restated (the “Plan”), by affording
the Participant an opportunity to acquire shares of Bancorp common stock, no par
value per share (the “Common Stock”), as hereinafter provided.
 
In consideration of the foregoing, of the mutual promises set forth below and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
 
1.              Restricted Stock Award Summary.



 

 
(a)
Name of Participant:
  

 

 
(b)
Grant Date:  ____________________________________, 20_________

 

 
(c)
Number of Shares of Restricted Common Stock:
   

 

 
(d)
Performance Vesting Requirements:

 

   
The performance vesting requirements are described on the attached Exhibit A.

 

 
(e)
Net Income:  As used in Section 1(d) above, the term “net income” means final
audited earnings of Bancorp after federal, state and other

income taxes.
 
2.               Incorporation of Plan. The rights and duties of Bancorp and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference.  In the event of any conflict between the provisions in the
Agreement and those of the Plan, the provisions of the Plan shall
govern.  Unless otherwise provided herein, capitalized terms in this Agreement
shall have the same definitions as set forth in the Plan.
 
3.              Grant of Restricted Stock.
 
(a)           Subject to the terms of this Agreement and the Plan, Bancorp
hereby grants the Participant a Restricted Stock Award (the “Award”) consisting
of the number of whole shares of Common Stock (the “Shares”) as provided in
Section 1 of this Agreement.  The “Restriction Period” is the period beginning
on the Grant Date and ending on such date or dates, and satisfaction of such
conditions, as described in Section 4 and Section 5 of this Agreement (the lapse
of restrictions on the Shares shall be referred to as “Vest,” “Vested,” and
“Vesting,” and the date Vesting occurs shall be referred to as a “Vesting
Date”).
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           The Shares covered by this Award shall be represented by stock
certificate(s) registered in the Participant’s name, or by uncertificated shares
designated for the Participant in book-entry form on the records of Bancorp’s
transfer agent, subject to the restrictions set forth in this Agreement.  Any
stock certificate issued for the Shares shall bear the following or similar
legend:
 
“The transferability of this certificate and the shares of Common Stock
represented hereby are subject to the terms, conditions, and restrictions
(including forfeiture) contained in the Consumers Bancorp 2010 Omnibus Incentive
Plan and the Restricted Stock Award Agreement entered into between the
registered owner and Consumers Bancorp, Inc.  A copy of such plan and agreement
is on file in the offices of Consumers Bancorp, Inc., 614 East Lincoln Way,
Minerva, Ohio 44657, Attention:  Compensation Committee.”
 
(c)           Any Common Stock certificates or book-entry uncertificated shares
evidencing such Shares shall be held in custody by Bancorp or, if specified by
the Committee, with a custodian or trustee, until the restrictions thereon shall
have lapsed.  As a condition of this Award, the Participant shall deliver a
stock power, duly endorsed in blank, relating to any certificated Shares covered
by this Award.
 
4.               Vesting of Award.  The Committee has sole authority to
determine whether and to what degree the Award has Vested and is payable and to
interpret the terms and conditions of this Agreement and the Plan.  Subject to
the terms of the Plan and the Agreement (including but not limited to the
provisions of Section 5 and Section 6 of this Agreement), the Award shall Vest
on a year by year basis over a four (4) year Vesting period measured from each
year’s anniversary of the Grant Date as specified in Section 1 of this
Agreement.
 
5.               Termination of Employment; Forfeiture of Award.  In the event
that the employment of the Participant with Bancorp or an Affiliate terminates
for any reason and the Award has not Vested pursuant to Section 4, then the
Award, to the extent not Vested as of the Participant’s termination of
employment date, shall be forfeited immediately upon such termination, and the
Participant shall have no further rights with respect to the Award or the Shares
underlying the Award.  The Committee (or its designee, to the extent permitted
under the Plan) shall have sole discretion to determine if a Participant’s
rights have terminated pursuant to the Plan and this Agreement, including but
not limited to the authority to determine the basis for the Participant’s
termination of employment.  The Participant expressly acknowledges and agrees
that, except as otherwise provided herein, the termination of the Participant’s
employment shall result in forfeiture of the Award and the underlying Shares to
the extent the Award has not Vested as of the Participant’s termination of
employment date.  As used in this Agreement, the phrase “termination of
employment” means a “separation from service” within the meaning of Section 409A
of the Code.  Thus, whether a termination of employment has occurred shall be
determined based on whether the facts and circumstances indicate that there was
a reasonable anticipation that no further services would be performed for
Bancorp or an Affiliate after the date of termination or that the level of bona
fide services the Participant would perform for Bancorp or an Affiliate after
such date (whether as an employee or as an independent contractor) would
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services performed (whether as an employee or as an independent
contractor) over the immediately preceding thirty-six- (36) month period (or the
full period of services if less than thirty-six (36) months).
 
6.               Voting and Dividend Rights; Distribution of Shares Following
Lapse of Restrictions.
 



(a)           During the period in which the restrictions provided herein are
applicable to the Common Stock covered by this Award (both Vested and non-Vested
Shares), the Participant shall have the right to vote such Shares and to receive
any cash dividends paid with respect to such Shares.  Any dividend or
distribution payable with respect to the Shares covered by this Award that shall
be paid in shares of Common Stock shall be subject to the same restrictions
provided for herein.  Any dividend or distribution (other than cash or Common
Stock) payable on Shares covered by this Award, and any consideration receivable
for or in conversion of or exchange for the Shares covered by this Award, unless
otherwise determined by the Committee, shall be subject to the terms and
conditions of this Agreement or with such modifications thereof as the Committee
may provide in its sole discretion, subject to applicable law.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Upon the expiration of the restrictions provided in this Agreement
as to any portion of the Shares covered by this Award, Bancorp in its sole
discretion will either cause a new certificate(s) evidencing such amount of
Common Stock to be delivered to the Participant (or, in the case of his death
after Vesting, cause such certificate to be delivered to Participant’s legal
representative, beneficiary, or heir) or re-provide book-entry uncertificated
shares designated for the Participant (or, in the case of his death after
Vesting, provide book-entry uncertificated shares designated for Participant’s
legal representative, beneficiary, or heir) on the records of Bancorp’s transfer
agent, in each case  free of the legend pursuant to Section 3(b) of this
Agreement or restrictions regarding transferability, as the case may be;
provided, however, that Bancorp shall not be obligated to issue any fractional
shares of Common Stock in the event of certificated Shares.
 
(c)           In the event dividends are paid by the Company with respect to
Common Stock prior to such time as the Shares have Vested in accordance with
this Agreement, such dividends shall be distributed to and held by the Company
(or its designated agent) in the same manner as the non-Vested Shares and be
distributed to the Participant upon Vesting of the Shares or forfeited in
accordance with this Agreement.
 
7.               No Right to Continued Employment. Neither the Plan, the grant
of the Award, nor any other action related to the Plan shall confer upon the
Participant any right to continue in the employment or service of Bancorp or an
Affiliate or affect in any way the right of Bancorp or an Affiliate to terminate
the Participant’s employment or service at any time.  Except as otherwise
expressly provided in the Plan or this Agreement or as determined by the
Committee, all rights of the Participant with respect to the Award shall
terminate upon termination of the employment of the Participant with Bancorp or
an Affiliate.  The grant of the Award does not create any obligation on the part
of Bancorp or an Affiliate to grant any further Awards.  The Award shall not be
affected by any change in the duties or position of the Participant.
 
8.               Nontransferability of Award and Shares. This Award and the
Shares issued with respect to this Award shall not be transferable (including by
sale, assignment, pledge or hypothecation) other than by will or the laws of
intestate succession.  The designation of a beneficiary in accordance with Plan
procedures does not constitute a prohibited transfer.  The Participant shall not
sell, transfer, assign, pledge or otherwise encumber the Shares subject to the
Award until such Shares are transferred to the participant after Vesting.
 
9.               Superseding Agreement: Binding Effect. This Agreement
supersedes any statements, representations, or agreements of Bancorp with
respect to the grant of the Award or any related rights, and the Participant
hereby waives any rights or claims related to any such statements,
representations, or agreements.  This Agreement does not supersede or amend any
existing confidentiality agreement, nonsolicitation agreement, noncompetition
agreement, any employment agreement or any other similar agreement between the
Participant and Bancorp or an Affiliate, including, but not limited to, any
restrictive covenants contained in such agreements.
 
10.             Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Ohio, without regard to its
principles of conflicts of law, and in accordance with applicable United States
federal laws.
 
11.             Amendment and Termination; Waiver.  Subject to the terms of the
Plan, this Agreement may be amended or terminated only by the written agreement
of the parties hereto.  The waiver by Bancorp of a breach of any provision of
the Agreement by the Participant shall not operate or be construed as a waiver
of any subsequent breach by the Participant.  Notwithstanding the foregoing, the
Committee shall have unilateral authority to amend the Plan and this Agreement
(without Participant consent) to the extent necessary to comply with applicable
law or changes to applicable law (including but in no way limited to federal
securities laws), and the Participant hereby consents to any such amendments to
the Plan and this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
12.             Certificates for Shares; Rights as Shareholder.  The Participant
and the Participant’s legal representatives, legatees, or distributees shall not
be deemed to be the holder of any Shares subject to the Award and shall not have
any voting rights, dividend rights, or other rights of a shareholder , except
for the voting rights and dividend rights specified in Section 6(a) of this
Agreement, unless and until certificates for such Shares (or other evidence of
Common Stock ownership, including, without limitation, a direct registration
system book-entry account) have been issued to the Participant or to them and
Vesting has occurred.  Notwithstanding the foregoing, the Committee may require
that (i) the Participant deliver an instrument reflecting ownership of the
Shares to the Committee or its designee to be held in escrow, and/or (ii) as
provided in Section 3(c) herein, the Participant deliver to Bancorp a stock
power, endorsed in blank (or similar instrument), relating to the Shares subject
to the Award which are subject to forfeiture.  Such instrument shall be held by
Bancorp until the Shares Vest (in which case the Shares will be released to the
Participant) or are forfeited (in which case the Shares shall be returned to
Bancorp), subject to the terms of this Agreement.
 
13.             Income Reporting; Withholding; Tax Matters; Fees.
 



(a)           Bancorp or its agent shall report all income to the appropriate
tax authorities and withhold all required local, state, federal, foreign, and
other taxes and any other amounts required to be withheld by any governmental
authority or law from the Shares issued pursuant to the Award (or other evidence
of Common Stock ownership, including, without limitation, a direct registration
system book-entry account).  The number of Shares to be withheld shall have a
Fair Market Value as of the date that the amount of tax to be withheld is
determined as nearly equal as possible to the amount of such obligations being
satisfied.  Prior to the Vesting of an Award, in accordance with procedures
established by the Committee, the Participant may arrange to pay all applicable
withholding taxes in cash.
 
 
(i)
In General.  Bancorp has made no warranties or representations to the
Participant with respect to the tax consequences (including but not limited to
income tax consequences) related to the Award or issuance, transfer, or
disposition of Shares (or any other benefit) pursuant to the Award, and the
Participant is in no manner relying on Bancorp or its representatives for an
assessment of such tax consequences.  The Participant acknowledges that there
may be adverse tax consequences with respect to the Award (including but not
limited to the acquisition or disposition of the Shares subject to the Award)
and that the Participant should consult a tax advisor prior to such acquisition
or disposition.  The Participant acknowledges that the Participant has been
advised that the Participant should consult with the Participant’s own attorney,
accountant, and/or tax advisor regarding the decision to enter into this
Agreement and the consequences thereof.  The Participant also acknowledges that
Bancorp has no responsibility to take or refrain from taking any actions in
order to achieve a certain tax result for the Participant.

 
 
(ii)
Election Under Section 83(b) of the Code.

 
 
4

--------------------------------------------------------------------------------

 
 
 
(A)
The Participant understands that Section 83 of the Code taxes as ordinary income
the fair market value of the Shares as of the date on which the Shares are
“substantially vested,” within the meaning of Code Section 83.  In this context,
“substantially vested” means that the restrictions on such Shares have lapsed
and the Shares are Vested.  The Participant understands that he may elect to
have his taxable income determined at the time he acquires the Shares, rather
than when and as the restrictions on the Shares lapse, by filing an election
under Section 83(b) of the Code with the Internal Revenue Service no later than
thirty (30) days after the Grant Date.  The Participant understands that failure
to make a timely filing under Code Section 83(b) will result in his recognition
of ordinary income, as the restrictions on the Shares lapse, on the fair market
value of the Shares at the time such restrictions lapse.  The Participant
further understands, however, that if Shares, with respect to which an election
under Section 83(b) has been made, are forfeited, such forfeiture will be
treated as a sale on which there is realized a loss equal to the excess (if any)
of the amount paid (if any) by the Participant for the forfeited Shares over the
amount realized (if any) upon their forfeiture.  If the Participant has paid
nothing for the forfeited Shares and has received no payment upon their
forfeiture, the Participant understands that he will be unable to recognize any
loss on the forfeiture of the Shares, even though the Participant incurred a tax
liability by making an election under Code Section 83(b).

 
 
(B)
The Participant understands that he should consult with his tax advisor
regarding the advisability of filing with the Internal Revenue Service an
election under Section 83(b) of the Code, which must be filed no later than
thirty (30) days after the Grant Date of the Shares pursuant to this
Agreement.  Failure to file an election under Section 83(b), if appropriate, may
result in adverse tax consequences to the Participant.  The Participant
acknowledges that he has been advised to consult with a tax advisor regarding
the tax consequences to the Participant of the acquisition of Shares
hereunder.  ANY ELECTION UNDER CODE SECTION 83(b) THE PARTICIPANT WISHES TO MAKE
MUST BE FILED NO LATER THAN 30 DAYS AFTER THE GRANT DATE.  THIS TIME PERIOD
CANNOT BE EXTENDED.  THE PARTICIPANT ACKNOWLEDGES THAT TIMELY FILING OF A CODE
SECTION 83(b) ELECTION IS THE PARTICIPANT’S SOLE RESPONSIBILITY, EVEN IF THE
PARTICIPANT REQUESTS BANCORP OR ITS REPRESENTATIVE TO FILE SUCH ELECTION ON HIS
BEHALF.

 
 
(C)
The Participant will notify Bancorp in writing, in a form and manner prescribed
by Bancorp’s Human Resources Department, within thirty (30) days if the
Participant files an election pursuant to Section 83(b) of the Code.

 
(b)           Fees.  All third party fees relating to the release, delivery, or
transfer of the Award or Shares shall be paid by Bancorp until the Award or
Shares have vested.   Thereafter fees, if any, shall be paid by the Participant
or other recipient.
 
14.             Administration.  The authority to construe and interpret this
Agreement and the Plan, and to administer all aspects of the Plan, shall be
vested in the Committee, and the Committee shall have all powers with respect to
this Agreement as are provided in the Plan.  Any interpretation of the Agreement
by the Committee and any decision made by it with respect to the Agreement are
final and binding on the parties hereto.
 
15.             Notices.  Any and all notices under this Agreement shall be in
writing and sent by hand delivery or by certified or registered mail (return
receipt requested and first-class postage prepaid), in the case of Bancorp, to
its Compensation Committee, 614 East Lincoln Way, Minerva, Ohio 44657, and in
the case of the Participant, to the last known address of the Participant as
reflected in Bancorp’s records.
 
16.             Severability.  The provisions of this Agreement are severable,
and if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
 
 
5

--------------------------------------------------------------------------------

 
 
17.             Compliance with Laws; Restrictions on Award and Shares. Bancorp
may impose such restrictions on the Award and the Shares or other benefits
underlying the Award as it may deem advisable, including without limitation
restrictions under the federal securities laws, federal tax laws, the
requirements of any stock exchange, or similar organization and any blue sky,
state, or foreign securities laws applicable to such Award or
Shares.  Notwithstanding any other provision in the Plan or this Agreement to
the contrary, Bancorp shall not be obligated to issue, deliver, or transfer any
shares of Common Stock, make any other distribution of benefits under the Plan,
or take any other action, unless such delivery, distribution, or action is in
compliance with all applicable laws, rules, and regulations (including but not
limited to the requirements of the Securities Act of 1933, as amended).  Bancorp
may cause a restrictive legend or legends to be placed on any certificate for
Shares issued pursuant to the Award (or other evidence of Common Stock
ownership, including, without limitation, a direct registration system
book-entry account) in such form as may be prescribed from time to time by
applicable laws and regulations or as may be advised by legal counsel.
 
18.             Successors and Assigns. Subject to the limitations stated herein
and in the Plan, this Agreement shall be binding upon and inure to the benefit
of the Participant and the Participant’s executors, administrators, and
beneficiaries and Bancorp and its successors and assigns.
 
19.             Counterparts; Further Instruments. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.  The
parties hereto agree to execute such further instruments and to take such
further action as may be reasonably necessary to carry out the purposes and
intent of this Agreement.
 
20.             Right of Offset. Notwithstanding any other provision of the Plan
or this Agreement, Bancorp may reduce the amount of any benefit or payment
otherwise payable to or on behalf of the Participant by the amount of any
obligation of the Participant to Bancorp or an Affiliate that is or becomes due
and payable, and the Participant shall be deemed to have consented to such
reduction.
 
21.             Adjustment of Awards upon Occurrence of Certain Unusual or
Nonrecurring Events. The Committee shall have authority to make adjustments to
the terms and conditions of the Award in recognition of unusual or nonrecurring
events affecting Bancorp or any Affiliate, or the financial statements of
Bancorp or any Affiliate, or of changes in applicable laws, regulations, or
accounting principles, if the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable laws, rules, or regulations.
 


 
[The remainder of this page was intentionally left blank]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed on the dates indicated
below on behalf of Bancorp and by the Participant effective as of the day and
year first above written.
 

 
CONSUMERS BANCORP, INC.
           
By:
              Title:                  Date:         

 
 

 
PARTICIPANT
         
 
Signature:  
                      Date:   
 
 

 
 
7

--------------------------------------------------------------------------------

 

